Order filed, January 09, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00854-CR
                                 ____________

                   ARNULFO GARCIA CANTU, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR3324


                                      ORDER

      The reporter’s record in this case was due December 27, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amri Davidson, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM